1
                                          CLOSED
2

3

4

5

6

7
                          UNITED STATES DISTRICT COURT
8
          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
9
     LAUREN DODSON,              )             CASE NO. 2:20-CV-04011-RGK (MRW)
10                               )             [Assigned to Judge R. Gary Klausner,
11                 Plaintiff,    )             Courtroom 850]
                                 )
12   vs.                         )             [PROPOSED] FINAL JUDGMENT
13                               )
     COUNTY OF LOS ANGELES; RENE )             Complaint Filed:                  04/30/2020
14   DIAZ; JORGE ORTIZ; MARCOS   )
15   ESCALANTE; DOES 1-10        )
     INCLUSIVE,                  )
16                               )
17                 Defendants    )
                                 )
18

19 On June 24, 2021, this Court entered an order granting the motion for summary judgment

20 by Defendants County of Los Angeles, Deputy Rene Diaz and Deputy Jorge Ortiz

21 (“Defendants”). (Dkt. 97). The evidence presented having been fully considered, the

22 issues having been duly heard and a decision having been duly rendered, IT IS

23 ORDERED AND ADJUDGED that Plaintiff Lauren Dodson take nothing, that the

24 action be dismissed on the merits, and that defendants recover their costs.

25 Dated: July 14, 2021

26                                       _______________________________________
                                         THE HONORABLE R. GARY KLAUSNER
27                                       UNITED STATES DISTRICT COURT JUDGE
28

                                          1
                             [PROPOSED] FINAL JUDGMENT
